DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Response to Amendment
The Amendment filed 04/12/2022 has been entered.  Claims 1-5, 7-9, and 11-20 remain pending in the application.  Claims 6 and 10 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) and (d) rejections previously set forth in the Final Rejection mailed 02/15/2022.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Ball on August 10, 2022.  
The application has been amended as follows: 
Regarding claim 1, please replace “an energy source” with “the energy source” in line 10.
Regarding claim 1, please replace “E348” with “E384” in line 17.
Regarding claim 8, please replace “wherein the” with “wherein a” in line 1.
Regarding claim 18, please add “and magnesium in an amount of 5 wt% or more” after “10 wt% to 16 wt%” at the end of the claim.  

Allowable Subject Matter
Claims 1-5, 7-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an additive manufacturing method for making a product, comprising: a) forming a first layer with a first aluminum alloy composition; b) forming a first shaped alloy layer from the first aluminum alloy composition by exposing all or a portion of the first layer to an energy source; c) forming a second layer on the first shaped alloy layer with a second aluminum alloy composition; and d) forming a second shaped alloy layer from the second aluminum alloy composition by exposing all or a portion of the second layer to the energy source, thereby forming the second shaped alloy layer adjacent to the first shaped alloy layer; wherein the first aluminum alloy composition and/or the second aluminum alloy composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or any combination thereof at least 5 wt% Mg and aluminum; and wherein the product made by the additive manufacturing method has a Vickers hardness that changes by less than 20% when exposed to a 400°C environment for 24 hours, wherein the Vickers hardness is measured by ASTM method E384.  
The closest prior art is Palm (DE 1020111 11365 A1), as machine translated, in view of Rios (US 20170362687A1) as set forth in the Final Rejection mailed 02/15/2022.  Applicant argues that Palm discloses an additive manufacturing process using oxide-free powders, while all of Rios' powders have a stabilizing oxide shell (remarks, page 7).  Applicant argues that Palm further discloses that the nitrogen-passivated powders are necessary in its method to avoid excess porosity in the finished additively-manufactured product (remarks, page 7).  Applicant argues that Palm discloses that the quality of aluminum alloy products built by additive laser manufacturing ("ALM") is greatly dependent on the level of residual porosity of the product, which may be caused by moisture (H2O) contamination. (Palm, paragraph [0014]), and that Palm expressly teaches that the cause of this contamination is the thin Al2O3 layer that forms on the surface of the aluminum powders, and which rapidly adsorbs and/or absorbs environmental H2O. (Palm, paragraph [0015]) (remarks, page 7).  Applicant argues that the entire stated purpose of Palm is to enable an ALM process that produces high-quality products with low porosity by developing and using a passivated aluminum alloy powder that suppresses the formation of an Al2O3 layer. (Palm, paragraphs [0001] and [0014]) (remarks, page 7).  Applicant argues that Rios states that "[o]nce the molten alloy is extruded through the nozzle 12 to form freestanding beads, each bead is stabilized mechanically by a stabilizing shell that is formed spontaneously on its surface when the beads are exposed to an oxygen-containing atmosphere...." (Rios, paragraph [0053]) (remarks, page 7).  Applicant argues that Rios states that the stabilizing shell is "...composed of oxides of the alloying elements (remarks, page 7).  Applicant argues that these oxides include the very aluminum oxide (Al2O3) that Palm discloses (remarks, page 8).  Applicant argues that the stabilizing oxide shell includes Al2O3, and would therefore be expected to physically ad- or absorb atmospheric H2O, which Palm clearly discloses will cause undesirable porosity and low quality of any product built using its disclosed ALM method, and that accordingly, a person of ordinary skill in the art would recognize that modifying Palm's methods to use Rios' powders with a stabilizing oxide shell in place of Palm's powders with a passivating nitride layer would render Palm's additive manufacturing process unsatisfactory for its intended purpose or at the very least would frustrate the purpose of Palm (remarks, page 8).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest ; wherein the first aluminum alloy composition and/or the second aluminum alloy composition comprises 4 wt% to 60 wt% Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or any combination thereof at least 5 wt% Mg and aluminum; and wherein the product made by the additive manufacturing method has a Vickers hardness that changes by less than 20% when exposed to a 400°C environment for 24 hours, wherein the Vickers hardness is measured by ASTM method E384, or wherein the first aluminum alloy composition and/or the second aluminum alloy composition comprises cerium in an amount ranging from 10 wt% to 16 wt% and magnesium in an amount of 5 wt% or more.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Sims et al., High performance aluminum–cerium alloys for high-temperature applications, Mater. Horiz., 2017, 4, 1070--1078, Published on 01 August 2017.  Sims teaches aluminum–cerium alloys, but fails to teach at least 5 wt% magnesium.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733